NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted November 1, 2021
                              Decided November 23, 2021

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 21-1199

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Indiana,
                                                Hammond Division.

      v.                                        No. 2:20CR78-001

JERRY BLEDSON,                                  Philip P. Simon,
     Defendant-Appellant.                       Judge.

                                       ORDER

        Jerry Bledson pleaded guilty to extortion, 18 U.S.C. § 875(b), after he and his
girlfriend faked her kidnapping to obtain a ransom for her release. He was sentenced to
84 months in prison with 2 years’ supervised release. Although his plea agreement
contained a broad appeal waiver, Bledson filed a notice of appeal. His appointed
counsel asserts that the appeal is frivolous and moves to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967). Counsel’s brief explains the nature of the case and
raises potential issues that an appeal like this would be expected to involve. Because his
No. 21-1199                                                                        Page 2

analysis appears thorough, and Bledson has not responded to counsel’s motion, see CIR.
R. 51(b), we limit our review to the subjects that counsel discusses. See United States v.
Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel tells us that he conferred with Bledson about the conviction and that
Bledson “did not tell [him] to forgo a challenge to it.” We accept that counsel
interpreted this as a statement that his client wished to challenge the guilty plea.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012). But we agree with counsel
that any argument about the voluntariness of the plea would be frivolous. The
transcript of the plea colloquy confirms that the district judge accepted Bledson’s guilty
plea only after substantially complying with Rule 11 of the Federal Rules of Criminal
Procedure. See id. The judge determined that Bledson understood the charges against
him, the trial and appeal rights that he was waiving, the maximum penalties for his
offense, and the role of the sentencing guidelines. See FED. R. CRIM. P. 11(b)(1). The
judge further ensured that Bledson’s plea was supported by an adequate factual basis
and was made voluntarily. See FED. R. CRIM. P. 11(b)(2)–(3).

       Counsel considers whether Bledson could attack his sentence but rightly
concludes that his appeal waiver would foreclose any challenge. An appeal waiver
stands or falls with the underlying guilty plea. United States v. Nulf, 978 F.3d 504, 506
(7th Cir. 2020). And, in his plea agreement, Bledson “expressly waive[d] [his] right to
appeal or to contest [his] conviction and all components of [his] sentence or the manner
in which [his] conviction or [his] sentence was determined or imposed, to any Court on
any ground … .” Further, counsel correctly rejects any argument that an exception to
the appeal waiver could apply. See id. Bledson’s 84-month sentence was less than the
20-year statutory maximum sentence that he faced, see § 875(b), and the judge did not
consider any constitutionally impermissible factors at sentencing.

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.